Citation Nr: 1217502	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-16 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for scar, residual, status post laceration, right thumb, with residual numbness and pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to February 1995.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Pittsburgh, Pennsylvania, which granted the Veteran's claim of entitlement to service connection for scar, residual, status post laceration, right thumb, with residual numbness and pain, with an initial evaluation of 10 percent, effective May 10, 2002.

In November 2003, the Veteran testified before a Decision Review Officer at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In September 2009, the Veteran testified before the undersigned Veterans Law Judge at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this claim.  In January 2011, the Board remanded the Veteran's claim to afford him another VA examination in order to ascertain the current severity of his service-connected right thumb scar.  The examination took place in March 2011, and in September 2011, the VA Appeals Management Center in Washington, DC, issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's appeal.  The claim has been returned to the Board for further appellate proceedings. 


FINDING OF FACT

Throughout the course of the appeal, the Veteran's scar, residual, status post laceration, right thumb, with residual numbness and pain has been shown to be no greater than superficial with tenderness on palpation, in an area less than 144 square inches (929 sq. cm.), and without limitation of motion or other limitation of function. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for scar, residual, status post laceration, right thumb, with residual numbness and pain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7801-7805 (2002); Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, however, service connection has already been established, and the current appeal arose, in part, from a disagreement with the initial rating assigned.  The Court has held that where service connection has been granted, and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman v. Nicholson, supra.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  

Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Nevertheless, the Board notes that, in a letter dated November 2008, the Veteran was informed of how VA assigns the effective date and disability rating elements of a claim.  In addition, a December 2008 Statement of the Case ("SOC") informed the Veteran of the specific diagnostic codes applicable to his service-connected scar.  See Dingess/Hartman, supra; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006), citing Mayfield v. Nicholson, 444 F.3d at 1333-34 (holding that providing the claimant with notice followed by a readjudication of the claim in an SOC or SSOC "cures" any timing problem associated with the lack of notice prior to an initial adjudication).

Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that the notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the aforementioned letters, as well as the SSOC.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, and VA examination reports dated August 2002, January 2006 and March 2011.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Review of the examination reports demonstrate that the VA examiners reviewed the Veteran's VA treatment reports, performed a physical examination of the scar and the surrounding area, and reported the findings from their examinations.  Although the Board observes that the January 2006 examiner did not specify the area (in inches or centimeters) encompassed by the right thumb scar, the March 2011 examiner did.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

During the pendency of this appeal, VA twice amended the rating schedule for evaluating scars under 38 C.F.R. §  4.118.  In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit.  According to General Counsel Opinion VAOPGCPREC 7-2003, Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as it provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.

However, neither of the above cases nor the General Counsel Opinion prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that a veteran is entitled to the most favorable of the versions of a regulation that was revised during his or her appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118  to the period on or after the effective dates of the new regulations.

Prior to August 30, 2002, the rating schedule for evaluating scars read as follows: 

Superficial scars that are poorly nourished with repeated ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7803 (2002). 

Scars which are superficial and tender and painful on objective demonstration warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2002). 

Scars that limit the function of any part affected are rated based upon limitation of function of the part affected.  38 C.F.R. § 4.118, DC 7805 (2002). 

Effective August 30, 2002 to October 22, 2008, the rating schedule read as follows: 

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows:  area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  
38 C.F.R. § 4.118, DC 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7802 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7802, Note 2. 
DC 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2008). 

Note 1 to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to DC 7803 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7804 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, 
Note 1. 

Other scars are rated based upon limitation of function of affected part.  
38 C.F.R. § 4.118, DC 7805. 

Effective October 23, 2008, the rating schedule was again revised.  The amendments apply to all applications for benefits received by VA on or after October 23, 2008, or, in the case of a veteran rated under DCs 7800-7805, if review is requested under the clarified criteria.  Here, the Veteran did not request application of the October 2008 revisions, so they are not applicable.

During the first VA examination in August 2002, the examiner found that there was only one scar, approximately 4 inches in length, slightly lighter than surrounding tissue, flush to the surface (linear) and without redness or swelling.  Although the examiner noted tenderness to the base of the thumb, it is unclear whether this related to the scar or the Veteran's now service-connected right thumb, status-post repair to ulnar digital nerve and flexor tendons disability.

During the January 2006 VA examination, the Veteran was found to have tenderness on palpation to the scar, most significantly to the proximal aspect of the tip of the thumb.  The scar was found to be the same color as surrounding tissue and without swelling or redness.  It was noted to be irregular, 4 inches in length and flush to the surface.  There was decreased sensation on palpation to the tip of the thumb, right hand grip strength 4 out of 5 (i.e., slightly weaker than the left hand), with decreased range of motion of the thumb 0 to 45 degrees, absent 45 degrees of full flexion of the right thumb, secondary to the previous service-connected injury.  Although there was no weakness, decreased endurance or easy fatigability with repetitive motion, there was increased pain.  

During the March 2011 examination, the VA examiner found the scar to be tender to palpation (most significantly at the proximal aspect of the tip of the thumb) and, with the exception of the distal end of the scar at the base of the thumb, superficial without skin breakdown.  It was irregular, with the center portion in a "Z" configuration, beginning at the tip of the right thumb to just above the right wrist.   At the Veteran's request, the examiner measured each section of the scar separately.  Just above the right wrist was 2 x 0.1cm; the "Z" area was 4 x 0.1cm, 4.2 x 0.1cm, and 2 x 0.2cm.  The small area at the distal end at the base of the thumb had 0.1cm elevation.  There was no palpable depth or underlying soft tissue damage and no limitation of motion or other limitation of function caused by the scar.  There was no inflammation, edema or keloid formation, no adherence to the underlying tissue, no elevation or depression to palpation, and no abnormal texture.  The scar was found to be the same color as the surrounding tissue and there was decreased sensation to palpation only at the tip of the thumb.  The Veteran experienced pain in the crease of the thumb with pulling against force, pushing and twisting.  He had full metacarpalphalangeal range of motion to all fingers without pain and there was no weakness, decreased endurance or easy fatigability with repetitive motion.  Although the examiner again noted slight decreased grip strength when compared to the left hand, this would appear to be a manifestation of the already service-connected right thumb disability.  

VA treatment reports of record contain no evidence that contradicts or enhances any of the findings cited in the VA examination reports.

In this case, because the Veteran was found to only have one scar, found to be superficial, tender and painful on objective demonstration, under the scar codes in effect prior to August 30, 2002, the Veteran only warrants a 10 percent disability rating under DC 7804.  Because the scar was other than on the head, face, or neck, was neither deep nor caused limited motion, a higher rating is not warranted under DC 7801 in effect before August 30, 2002; there are no other diagnostic codes that provide for greater than the current 10 percent rating during the codes in effect during this period.

Under the scar codes in effect August 30, 2002 to October 22, 2008, because the right thumb scar has never been found to be deep or caused limited motion, a higher disability rating under DC 7801 is not applicable.  DC 7802 provides for no rating greater than the currently assigned 10 percent.  Again, because there are no other diagnostic codes that provide for more than the current 10 percent rating, no more than the current 10 percent rating is warranted under DC 7804 for a scar that is superficial and painful. 

Even, as the Veteran reported during his March 2011 examination, if the Board were to consider his assertion that he now drops things held in his right hand, this would be a manifestation of the previously service-connected right hand disability and not a result of the scar.  As noted during the last examination, the examiner found that the Veteran had full metacarpalphalangeal range of motion to all fingers without pain, and without weakness, decreased endurance or easy fatigability with repetitive motion .  

Based on the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected scar on the right thumb during any portion of the appeal period under any of the potentially applicable diagnostic codes.  Therefore, his appeal as to this claim must be denied.

In denying the Veteran's claim for a higher rating, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the Veteran has complained of pain and tenderness attributable to the scar.  The diagnostic codes used herein to evaluate this disability consider the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  

Furthermore, there is no evidence that the Veteran has undergone repeated hospitalizations or multiple surgical procedures for the right thumb scar during the period on appeal.  As such, the record does not demonstrate hospitalizations of such frequency or length as to warrant extraschedular consideration.  Moreover, the evidence does not establish that his disabilities markedly interfere with his employment or employability beyond that contemplated by the Schedule for Rating Disabilities.  Rather, as discussed above, the evidence shows that any limitations of the right hand beyond those compensated by the current 10 percent evaluation for the scar are due to the service-connected right hand disability, not the scar.  Finally, the Board notes that, although some impairment is clearly present as a result of the Veteran's scar, it should be noted that the current disability rating is in and of itself a recognition that his industrial capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Nevertheless, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

For the reasons stated above, the Board has concluded that the preponderance of the evidence is against the Veteran's appellate claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Staged ratings are not applicable.  See Hart v. Mansfield, supra.



ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for scar, residual, status post laceration, right thumb, with residual numbness and pain is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


